NO. 07-06-0328-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 23, 2007



______________________________





DEAN EUDELL HOHNSTEIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;



NO. 51,406-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a plea of guilty, Appellant, Dean Eudell Hohnstein, was convicted of possession of marihuana, enhanced, and sentenced to twenty years confinement.  On August 3, 2006, Appellant filed 
Notice of Appeal, 
attached to which was the 
Trial Court’s Certification of Defendant’s Right of Appeal
, signed August 2, 2006, indicating that the appeal was “not a plea-bargain case, and the [Appellant] has the right of appeal.”  On November 9, 2006, the 
Reporter’s Record
 was filed.  A review of the 
Reporter’s Record
 revealed that this was a plea-bargain case where Appellant waived his right of appeal.  Because the certification before the Court was inconsistent with the record, it was defective.  
Dears v. State,
 154 S.W.3d 610, 614 (Tex.Crim.App. 2005).  A request for a corrected certification resulted in  the District Clerk forwarding a 
Trial Court Certification, 
dated July 13, 2006, 
indicating no right of appeal, and a letter from the Trial Court confirming that fact. 

By letter dated January 4, 2007, this Court notified counsel that the certification indicated no right of appeal and requested a response by January 18, 2007.  The Court also noted that failure to file an amended certification showing a right of appeal or failure to provide other grounds for continuing the appeal would result in dismissal.  
See
 Tex. R. App. P. 25.2(a)(2) & (d).  No response has been filed and no amended certification reflecting a right of appeal has been made a part of the record. 

Consequently, this appeal is dismissed. 



Patrick A. Pirtle

      Justice





Do not publish.